Citation Nr: 1759792	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-21 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a respiratory condition, claimed as a chronic cough due to in-service asbestos and chemical exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to July 1981 and from June 1982 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at the hearing before the undersigned in July 2014.  This matter was previously remanded by the Board in May 2017.


FINDING OF FACT

The Veteran's has a chronic cough that was incurred during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a chronic cough have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Here, an August 2017 VA examiner determined the Veteran has a chronic cough that was incurred in service.  The August 2017 VA examiner explained that review of the Veteran's lay statements, service treatment records, and the other evidence of record clearly establishes the chronic cough began in service and has persisted to the present.  The August 2017 VA examiner further explained the chronic cough is likely the result of laryngopharyngeal reflux and gastroesophageal reflux disease, but noted both of these conditions were present in service.  The assessment of a chronic cough is consistent with treatment records from Premier Allergy & Asthma, P.C., the National Jewish Hospital, and other private providers.  Providers with the National Jewish Hospital noted the chronic cough is most likely multifactorial in nature, to include the conceded exposure to environmental hazards in service.  Thus, the Board finds the Veteran has a chronic cough that was at least as likely as not incurred in service, and service connection for the disability is warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; see also Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

The Board acknowledges evidence obtained earlier in the appeal period, to include a March 2011 VA examination report, raised the possibility that the Veteran may have asthma, and the Agency of Original Jurisdiction recharacterized the issue on appeal in this regard.  The August 2017 VA examiner addressed this diagnosis and explained an extensive pulmonary evaluation performed at the National Jewish Hospital in 2012 that included a battery of tests (comprehensive pulmonary function testing with bronchodilator and plethysmography, imaging both chest x-rays and high-resolution chest CT, and methacholine challenge testing) confirmed there is no evidence the Veteran has had asthma at any point in the appeal period.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also McKinney v. McDonald, 28 Vet. App. 15, 33-34 (2016) (applying Romanowsky and McClain in the context of service connection claim for a respiratory condition).  The August 2017 VA examiner acknowledged the Veteran may have had asthma as a child and conceded the asthma diagnosis provided by the March 2011 VA examiner was clinically reasonable given the Veteran's reported history, but noted the March 2011 VA examiner did not have access to the extensive testing conducted during the 2012 pulmonary evaluation that conclusively establishes the Veteran does not have asthma.  The August 2017 VA examiner noted the results of the 2012 pulmonary evaluation are highly reliable because the National Jewish Hospital is considered one of the premiere asthma hospitals in the world.  Based on the comprehensive rationale provided by the August 2017 VA examiner, the Board finds the preponderance of evidence is against a finding that the Veteran has had asthma at any point in the appeal period; therefore, service connection for asthma is not warranted and to that extent the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Nevertheless, the award of service connection for a chronic cough constitutes a grant of the specific benefit sought by the Veteran in his initial September 2010 application for benefits and to that extent the appeal is granted.


ORDER

Entitlement to service connection for a chronic cough is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


